Judgment, Supreme Court, New York County (Renee A. White, J.), rendered Febru*140ary 11, 2003, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a second felony offender, to a term of SVs years, unanimously affirmed.
After considering defendant’s written and oral arguments, the court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record contradicts defendant’s conclusory claims and establishes that the plea was knowing, intelligent and voluntary. Furthermore, there was no basis for assignment of new counsel. Concur—Saxe, J.P., Sullivan, Williams, Friedman and Marlow, JJ.